SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 February 9, 2012 Commission File Number: 000-50867 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The GAAP Financial Statements attached to the Press Release of the Company, dated February 9, 2012, entitled “Syneron Reports Fourth Quarter 2011 Results,” which is attached hereto is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559), on January 8, 2010 (Registration No. 333-164250) and on January 15, 2010 (Registration No. 333-164351). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERONMEDICAL LTD. By: /s/ Asaf Alperovitz Name: Asaf Alperovitz Title: Chief Financial Officer Date: February 9, 2012 Syneron Reports Fourth Quarter 2011 Results All Time High Revenue of $61.0 Million; 2011 Revenue of $228.3 Million, Up 20.5% Over 2010; PAD(1) Segment Non-GAAP Operating Margin of 10.1% YOKNEAM, ISRAEL(Marketwire - February 9, 2012) - Syneron Medical Ltd. (NASDAQ: ELOS), the leading global aesthetic device company, today announced fourth quarter 2011 financial results for the three month period ended December 31, 2011. Fourth Quarter 2011 Year-Over-Year Financial Highlights Include: · Revenue of $61.0 million, up 14.1% · International revenue of $40.1 million, up 13.8% · North America revenue of $20.9 million, up 14.5% · EBU(2)segment revenue of $6.0 million, up 336.3% · Non-GAAP gross margin of 55.0%, slightly down from 55.6% · Non-GAAP net income of $1.1 million, compared to $3.6 million in the prior year · Net cash and investments portfolio of $171.1 million at December 31, 2011 Louis P. Scafuri, Chief Executive Officer of Syneron, commented, "We continued to execute on our growth strategy in the fourth quarter, as evidenced by the launch of the elos based eLase™ with Motif™ and eTwo™ facial rejuvenation systems, and the introduction of our increased utilization accessories that maximize productivity and profitability for our customers. eLase and eTwo have been very well received in the market because of their innovative science-based technology and safe and patient friendly treatment options, and we expect that they will continue to gain momentum in the marketplace. In the EBU, growth was driven by the mē home-use hair removal system, elure skin lightening, and the launch of new products in the Tända family. "Turning to 2012, our focus will remain on increasing the top line, driving mix to higher margin products and consumables, investing in research and development, and increasing our profitability. We have several new product launches that we expect to drive growth, including the launch of our GentleMax Pro, the most powerful and further enhanced dual wavelength platform in the market. This industry leading platform will be launched during the first quarter of 2012. In addition we anticipate the launch of two exciting new body contouring products in the second half of 2012. This is complemented by our acquisition of Ultrashape, further expanding our body sculpting portfolio with an innovative, focused ultrasound technology for the destruction of fat cells. As part of our growth strategy we have also decided to expand our focus in the Chinese market as evidenced by our recent announcement on the expansion of our product offering in China. Overall, we believe the Company is well positioned to further expand its market share, leverage our worldwide channel to market capabilities, and continue to drive significant growth in the EBU segment." Non-GAAP Financial Highlights for the Fourth Quarter Ended December 31, 2011: Gross Margin: Fourth quarter 2011 non-GAAP gross margin was 55.0%, compared to 55.6% in fourth quarter 2010 and 53.8% in the third quarter of 2011. The decrease in gross margin compared to the fourth quarter of 2010 was primarily related to a higher mix of EBU product sales which currently have lower gross margins compared to the PAD products. The increase in non-GAAP gross margin compared to the third quarter of 2011 was primarily driven by higher production and sales volume and operational efficiency and costs cutting measures. Operating Income: Fourth quarter 2011 non-GAAP operating income was $2.2 million, compared to $4.0 million in fourth quarter 2010. Fourth quarter 2011 non-GAAP operating income represented 3.5% of revenue in the quarter, compared to 7.5% of revenue in fourth quarter 2010. The decrease in non-GAAP operating income was primarily related to an increase in operating expenses associated with the significant growth in EBU segment revenues. The EBU currently incurs higher relative operating expenses compared to the PAD segment due to start-up costs associated with developing and significant investment in marketing its emerging technologies and products. Net Income: Fourth quarter 2011 non-GAAP net income was $1.1 million, compared to $3.6 million in the fourth quarter of 2010. Earnings Per Share: Fourth quarter 2011 non-GAAP earnings per share was $0.03, compared to $0.10 in fourth quarter 2010. Non-GAAP net income and earnings per share for fourth quarter 2011 are adjusted to exclude the following one-time items, which are detailed in the Company's financial tables: - Amortization of acquired intangible assets of $1.9 million - Post-acquisition severance accrual of $1.3 million - Stock-based compensation of $0.9 million - Other one-time charges and non-recurring costs, net, of $2.9 million GAAP Financial Highlights for the Fourth Quarter Ended December 31, 2011: Gross Margin: Fourth quarter 2011 gross margin was 53.3%, compared to 53.7% in fourth quarter 2010 and 51.7% in the third quarter of 2011. The decrease in gross margin compared to the fourth quarter of 2010 was primarily related to a higher mix of EBU product sales which currently have lower gross margins compared to the PAD products. The increase in GAAP gross margin compared to the third quarter of 2011 was primarily driven by higher production and sales volume and operational efficiency and costs cutting measures. Operating Income (Loss): Fourth quarter 2011 operating loss was $5.0 million, compared to operating income of $8.0 million in fourth quarter 2010. The decrease in GAAP operating income was primarily a result of a one-time income of $8.5 million related to the recognition of a deferred gain related to the Company's merger with Candela Corporation that was recorded in the fourth quarter of 2010 and an increase in operating expenses associated with the significant growth in EBU segment revenues. The EBU currently incurs higher relative operating expenses compared to the PAD segment due to start-up costs associated with developing and marketing its emerging technologies and products. Net Income (Loss): Fourth quarter 2011 net loss was $4.8 million, compared to net income of $8.4 million in fourth quarter of 2010. Earnings (Loss) Per Share: Fourth quarter 2011 loss per share was $(0.14), compared to earnings per share of $0.24 in fourth quarter 2010. Cash Position: As of December 31, 2011, cash and cash equivalents, including short-term bank deposits and investments in marketable securities, net were $171.1 million compared to $177.2 million as of September 30, 2011. Asaf Alperovitz, Chief Financial Officer of Syneron, commented, "Non-GAAP operating margin in the Professional Aesthetic Devices, or PAD, segment was strong at 10.1% despite the increased sales and marketing efforts to support the launch of our eLase and eTwo products. Our consolidated results included a higher mix of EBU revenue, which currently have lower gross margin and higher relative operating expenses compared to the PAD, impacting our overall profitability. We continue to balance our efforts to drive increased profitability in the PAD segment with our investments in the EBU. We believe there is a great opportunity to increase our consolidated revenue and margins as we introduce new premium products in the PAD and EBU segments, benefit from our consumables revenue model, continue building our brands in the EBU segment and further leverage our global infrastructure." Unaudited Non-GAAP segment results for the three months ended December 31, 2011 and 2010 (in thousands): For the three-months ended December 31, % of December 31, % of % of Revenues Revenues Change Revenues PAD $ 90.2% $ 97.4% 5.5% EBU 9.8% 2.6% 336.3% Total revenues $ 100.0% $ 100.0% 14.0% Operating income (loss) PAD $ 10.1% $ 11.4% (6.3%) EBU ) (57.1%) ) (140.3%) 77.7% Total operating income $ 3.5% $ 7.5% (46.5%) Unaudited Non-GAAP segment results for the twelve months ended December 31, 2011 and 2010 (in thousands): For the twelve-months ended December 31, % of December 31, % of % of Revenues Revenues Change Revenues PAD $ 91.2% $ 97.9% 12.1% EBU 8.8% 2.1% 410.3% Total revenues $ 100.0% $ 100.0% 20.3% Operating income (loss) PAD $ 8.1% $ 0.2% 5474.5% EBU ) (62.6%) ) (155.8%) 105.0% Total operating income (loss) $ 1.9% $ ) (3.1%) (173.9%) Unaudited GAAP segment results for the three months ended December 31, 2011 and 2010 (in thousands): For the three-months ended December 31, % of December 31, % of % of Revenues Revenues Change Revenues PAD $ 90.2% $ 97.4% 5.6% EBU 9.8% 2.6% 336.3% Total revenues $ 100.0% $ 100.0% 14.1% Operating income (loss) PAD $ ) (2.6%) $ 19.1% (114.2%) EBU ) (59.1%) ) (140.3%) 83.7% Total operating income (loss) $ ) (8.1%) $ 15.0% (161.6%) Unaudited GAAP segment results for the twelve months ended December 31, 2011 and 2010 (in thousands): For the twelve-months ended December 31, % of December 31, % of % of Revenues Revenues Change Revenues PAD $ 91.2% $ 97.9% 12.2% EBU 8.8% 2.1% 410.3% Total revenues $ 100.0% $ 100.0% 20.5% Operating loss PAD $ ) (15.8%) $ ) (14.7%) 20.9% EBU ) (63.1%) ) (155.8%) 106.9% Total operating loss $ ) (20.0%) $ ) (17.6%) 36.7% Use of Non-GAAP Measures  This press release provides financial measures for gross margin, operating margin, operating income (loss), net income (loss), earnings (loss) per share, which exclude one-time expenses relating to the mergers with Candela Corporation and Primaeva Medical Inc, an expense charge related to stock-based compensation and amortization, one-time severance and other one-time charges and non-recurring costs, and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding our performance because it reflects our operational results and enhances management's and investors' ability to evaluate the Company's gross margin, operating margin, operating income (loss), net income (loss) and earnings (loss) per share. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and, therefore, felt it important to make these non-GAAP adjustments available to investors. A reconciliation of each GAAP to non-GAAP financial measure discussed in this press release is contained in the accompanying financial tables. Conference call  Syneron management will host its fourth quarter 2011 earnings conference call today at 8:30 a.m. ET. Syneron will be broadcasting live via the Investor Relations section of its website, www.syneron.com. To access the call, enter the Syneron website, then click on the Investor Relations - Overview and select "Q4 2011 Results Webcast." Participants are encouraged to log on at least 15 minutes prior to the conference call in order to download the applicable audio software. The call can be heard live or with an on-line replay which will follow. Those interested in participating in the call and the question and answer session should dial 877-844-6886 in the U.S., and 970-315-0315 from overseas. The conference pass code is: 48538831. About Syneron Medical Ltd.  Syneron Medical Ltd. (NASDAQ: ELOS) is the leading global aesthetic device company with a comprehensive product portfolio and a global distribution footprint. The Company's technology enables physicians to provide advanced solutions for a broad range of medical-aesthetic applications including body contouring, hair removal, wrinkle reduction, rejuvenation of the skin's appearance through the treatment of superficial benign vascular and pigmented lesions, and the treatment of acne, leg veins and cellulite. The Company sells its products under two distinct brands, Syneron and Candela. Founded in 2000, the corporate, R&D, and manufacturing headquarters for Syneron Medical Ltd. are located in Israel. Syneron also has R&D and manufacturing operations in the US. The Company markets and services and supports its products in 90 countries. It has offices in North America, France, Germany, Italy, Portugal, Spain, UK, Australia, China, Japan, and Hong Kong and distributors worldwide. Additional information can be found at www.syneron.com. SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS
